Hardin, P. J.
Although the evidence given upon this trial varies somewhat from the evidence given upon the trial which was reviewed by the court of appeals, and upon some of the points discussed in the opinion there is some additional evidence, still, as we understand the opinion delivered in that court, it was insufficient to Overcome the difficulties in the way of the plaintiff’s recovery stated in the opinion. After a recapitulation of the main features of *361the evidence given in the former trial, the opinion proceeds to say, viz.: “Upon these facts we think it cannot be held that Craner had a valid insurance or a valid contract for insurance upon his property. There was no present renewal of his policy, and, considering the terms of the policy, and all the circumstances, we think Craner and Jackson could not have supposed or understood that a binding contract for the renewal had been made. The pre-' mium was not paid or arranged in any way, and it was not agreed that credit should be given therefor. There was nothing but the casual conversation detailed by the two witnesses, which took place four weeks before the renewal would be needed. Further action must have been contemplated by the parties to the transaction. Craner should have paid or tendered the premium, and asked for the renewal. It cannot be held that payment of the premium was waived, as the defendant knew nothing about the alleged renewal, and Jackson either did not understand that there was any renewal, dr had forgotten the conversation he had had with Craner. ” ¡Notwithstanding the changes made in the evidence, we are of the opinion that it is our duty to follow the language we. have just quoted from the opinion, and to sustain the non-suit granted at the circuit. Judgment affirmed, with costs. All concur.